Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-17-2003

Young v. PA Rural Elec Assn
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3946




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Young v. PA Rural Elec Assn" (2003). 2003 Decisions. Paper 103.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/103


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                         NOT PRECEDENTIAL


          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         NO. 02-3946


                     ROBERT F. YOUNG
                        Appellant

                              v.

PENNSYLVANIA RURAL ELECTRIC ASSOCIATION; ALLEGHENY
    ELECTRIC COOPERATIVE (AEC); FRANK M. BETLEY;
VOLUNTARY RESIGNATION AND SPECIAL EARLY RETIREMENT
     PLAN OF PREA AND AEC; BENEFITS COMMITTEE



        On Appeal From the United States District Court
            For the Middle District of Pennsylvania
              (D.C. Civil Action No. 99-cv-01769)
        District Judge: Honorable James F. McClure, Jr.


                   Argued October 16, 2003

  BEFORE: SLOVITER, ROTH and STAPLETON, Circuit Judges

                  (Filed November 17, 2003)



                     Elliot A. Strokoff (Argued)
                     Strokoff & Cowden
                     132 State Street
                     P.O. Box 11903
                     Harrisburg, PA 17108
                      Attorney for Appellant
                                  James R. Redeker
                                  Caroline M. Austin (Argued)
                                  Wolf, Block, Schorr & Solis-Cohen
                                  1650 Arch Street - 22nd Floor
                                  Philadelphia, PA 19103
                                   Attorneys for Appellees



                              OPINION OF THE COURT




STAPLETON, Circuit Judge:

             Robert F. Young (“Young”) appeals from the District Court’s grant of

summary judgment in favor of the Pennsylvania Rural Electric Association (“PREA”) and

others. Young asserts two claims under § 502 and § 510 of the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., respectively, as well as one

claim under Pennsylvania common law and one claim under the Pennsylvania Wage

Payment and Collection Law, 43 P.S. § 260.1 et seq. The District Court granted PREA’s

motion for summary judgment on Young’s two ERISA claims and declined to exercise

supplemental jurisdiction with respect to Young’s two state law claims. We will affirm.

                                            I.

       PREA is a non-profit association of electric distribution cooperatives in

Pennsylvania and New Jersey. Appellee Allegheny Electric Cooperative (“AEC”) is an

electricity generation and transmission cooperative. PREA provides management

services to AEC; all PREA employees have an employment relationship with AEC.

                                           -2-
Appellee Frank M. Betley (“Betley”) is CEO of PREA. The other Appellees are PREA’s

Voluntary Resignation and Special Early Retirement Plan (“the Plan”) and PREA’s

Benefits Committee. Young was in-house counsel for PREA.

        In early 1997, PREA and AEC procured a management study of PREA in

anticipation of the deregulation of electric utilities. Later that year, based upon

information that the management study was going to recommend cutbacks in PREA’s

legal department, Young began looking for a new job outside PREA. In or about

September 1997, while still working at PREA, Young was extended an offer to work at

the law firm of McQuaide, Blasko, Schwartz, Fleming & Faulkner, Inc. (“McQuaide”).

McQuaide offered Young a salary of approximately $28,000.00 less than his salary at

PREA.

       Young accepted the offer from McQuaide on or before September 29, 1997, but he

did not inform anyone at PREA of his new job at that time. Thereafter, Young testified,

he had four conversations with his boss, Betley, regarding a severance benefit. On

October 9, 1997, Betley told Young and another employee to inform Betley of any

employee who was interested in leaving PREA because Betley “could put severance

packages together.” On October 10, 1997, Young told Betley that he was interested in

exploring the option of leaving PREA and obtaining a severance benefit, and Betley

responded that he would consider the request. On October 13, 1997, Young again

approached Betley about receiving a severance benefit and disclosed that he received an

offer from a law firm, but Young did not disclose that he had accepted the offer. Betley

                                             -3-
responded that he did not think it was appropriate to give Young a severance benefit.

        The fourth conversation took place on or about October 15, 1997. In that

conversation, Betley expressed his belief that Young had already resigned from PREA,

and Young replied that he had not yet resigned. Betley responded that it was of no

moment whether Young had actually resigned, because Betley could fire him. Young

disclosed his acceptance of the McQuaide offer during this conversation, and Betley told

Young that if Young went to a law firm, Betley could refer a substantial amount of legal

business to him. Young and Betley resolved that Young would remain on the PREA

payroll until December 5, 1997, although they agreed that Young’s last day in the office

would be October 31, 1997.1 They also agreed that Young could start at McQuaide in

November and could still speak at the annual meeting of the Tennessee Electric

Cooperative Association in Nashville as a representative of PREA in November.

Accordingly, Young authored a letter of resignation on October 21, 1997, indicating that

October 31, 1997, would be his last day at PREA. Young attended work at PREA daily

through October 31, 1997, and began working full-time at McQuaide on November 3,

1997.

        Meanwhile, the results of the management study commissioned by PREA and

AEC were announced to PREA’s Board of Directors on October 1, 1997, in the form of a



   1
     Young opted to receive his accrued leave as salary through December 5, 1997,
instead of in a lump sum payment, so that he could continue to participate in PREA’s
travel and dental benefits.

                                            -4-
Transformation Plan. The Transformation Plan recommended that the number of

functions at PREA and AEC be reduced but did not discuss a means to reduce PREA’s

workforce. On October 2, 1997, PREA’s and AEC’s Board of Directors adopted the

Transformation Plan and empowered Betley to implement it “as appropriate in his

judgment.”

       In mid-October 1997, Betley charged Richard W. Osborne (“Osborne”) with

implementation of the Transformation Plan. On October 23, 1997, Osborne first met with

PREA’s outside labor counsel to discuss the various options for implementing the

Transformation Plan. Osborne thereafter drafted a proposed “reduction in force” plan

which provided a severance benefit for employees who opted for voluntary early

retirement or who were involuntarily terminated. Osborne submitted this reduction in

force plan to management on October 27, 1997. In early November 1997, Osborne

altered the draft reduction in force plan to provide a severance benefit for voluntary

resignation instead of involuntary termination. Betley submitted this reduction in force

plan to PREA’s Board of Directors, which approved it on November 12, 1997. The plan,

titled “Severance and Special Early Retirement Plan” (the “Severance Plan”) was

announced to PREA employees and was made effective on November 24, 1997.

       Young attended work at PREA on December 4, 1997, the day before his

resignation became effective, although he had not done so since October 31, 1997 and

had been working full-time at McQuaide since November 3, 1997. On December 4,

1997, Young authored a memorandum to PREA’s Benefits Committee seeking benefits

                                            -5-
under the Severance Plan. By letter dated December 9, 1997, the Benefits Committee

denied Young’s request because Young did not satisfy the definition of “employee” under

the terms of the Severance Plan. See Part III, supra. In a letter dated January 21, 1998,

Young appealed from the denial of his request for severance. Young’s appeal was denied

by the Benefits Committee on February 10, 1998.

       In his complaint initiating this civil action, Young claimed that the PREA Benefits

Committee abused its discretion when it denied Young’s request for severance benefits

under § 502 of ERISA, 29 U.S.C. § 1132. Young also claimed that PREA violated § 510

of ERISA, 29 U.S.C. § 1140, because Betley caused Young to terminate his employment

in order to prevent him from receiving severance benefits. Young also included a claim

under Pennsylvania common law and a claim under the Pennsylvania Wage Payment and

Collection Law, 43 P.S. § 260.1 et seq.

       PREA moved for summary judgment. The District Court granted the motion with

respect to the two ERISA claims and declined to exercise supplemental jurisdiction with

respect to the claims arising under Pennsylvania law. Young appeals.

                                                  II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, as an appeal

from a final decision of the District Court. The Court of Appeals has plenary review of a

district court’s order granting a motion for summary judgment. See, e.g., Carter v.

McGrady, 292 F.3d 152, 157 (3d Cir. 2002). This Court applies the same standard as the

District Court and views the underlying facts and all reasonable inferences therefrom in

                                            -6-
the light most favorable to the party opposing the motion. Pennsylvania Coal Ass’n v.

Babbitt, 63 F.3d 231, 236 (3d Cir. 1995); Helen L. v. DiDario, 46 F.3d 325, 329 (3d Cir.)

cert. denied, 516 U.S. 813 (1995); Valhal Corp. v. Sullivan Assocs., Inc., 44 F.3d 195,

200 (3d Cir. 1995); Goodman v. Mead Johnson & Co., 534 F.2d 566, 573 (3d Cir. 1976),

cert. denied, 429 U.S. 1038 (1977). Under Fed. R. Civ. P. 56(c), the moving party is

entitled to summary judgment if “there is no genuine issue as to any material fact and . . .

the moving party is entitled to judgment as a matter of law.”

                                                   III.

       We begin with Young’s claim under § 502 of ERISA, 29 U.S.C. § 1132. Young’s

complaint alleges that the PREA Benefits Committee violated that section by denying

Young’s request for benefits under the Severance Plan. The parties disagree regarding

the standard by which the Committee’s decision should be reviewed. See Pinto v.

Reliance Standard Life Ins. Co., 214 F.3d 377, 387 (3d Cir. 2000) (discussing standards

of review for denial of ERISA plan benefits). The District Court did not resolve the

question of which standard applied, concluding instead that, under any potentially

applicable standard, the Benefits Committee was justified in its decision. We agree.

       The Benefits Committee based its decision to deny Young’s request for severance

benefits on its determination that Young was not an “employee” as that term is used and

defined in the Severance Plan. Section 1.4 of the Severance Plan states:

       An “Employee” means a person who at any time from November 24, 1997
       through February 28, 1998, is actively employed by PREA. Specifically
       excluded are . . . (c) employees who remain on the payroll, however no

                                             -7-
       longer report to work at PREA on a daily basis.

App. III at 382. The Benefits Committee concluded that Young was not an “employee”

under this definition because after October 31, 1997, Young ceased reporting to work at

PREA and became a full-time employee at McQuaide. In addition, the Benefits

Committee denied Young’s request for severance benefits because Young did not resign

from PREA in accordance with the requirements set forth in § 2.1 of the Severance Plan –

instead, he resigned by letter dated October 21, 1997, one month before the Severance

Plan was announced and became effective – and because Young’s October 1997

resignation did not fulfill the intent of the Severance Plan, which was to provide benefits

to those who voluntarily resigned after the November 1997 effective date of the

Severance Plan. Furthermore, the Severance Plan required all resigning employees who

sought severance benefits to continue employment with PREA until at least January 6,

1998, which Young did not do.

       It is clear that Young was not “actively employed by PREA” during November 24,

1997, through February 28, 1998, as required by the Severance Plan, because Young was

not at work on a daily basis during that time. In addition, it is uncontradicted that Young

failed to continue employment with PREA until at least January 6, 1998, and that Young

did not submit his resignation as required by § 2.1 of the Severance Plan. For these

reasons, regardless of whether the proper test is an arbitrary and capricious standard of

review or a less deferential one, the Benefits Committee was correct in denying Young’s

request for severance benefits.

                                            -8-
                                              IV.

       We turn now to Young’s claim under § 510 of ERISA, 29 U.S.C. § 1140. Section

510 provides that “It shall be unlawful for any person to discharge, fine, suspend, expel,

discipline, or discriminate against a participant or beneficiary . . . for the purpose of

interfering with the attainment of any right to which such participant may become

entitled. . . .” Young alleges that Betley’s actions – threatening to fire Young if he did not

resign, and promising to send Young legal work at his new law firm if he did resign –

were designed to prevent Young from receiving severance benefits, in violation of § 510

of ERISA.

       To prevail on this claim, Young must show “(1) prohibited employer conduct (2)

taken for the purpose of interfering (3) with the attainment of any right to which the

employee may become entitled.” DiFederico v. Rolm Co., 201 F.3d 200, 205 (3d Cir.

2000) (citing Gavalik v. Continental Can Co., 812 F.2d 834, 852 (3d Cir. 1987)). We

agree with the District Court that Young cannot prove the third element of this claim.

       The alleged interfering conduct here occurred on October 15, 1997. Not only was

the Severance Plan not in existence at that point but, indeed, a proposal for providing a

severance benefit for voluntary resignation had not even been advanced. We are doubtful

that § 510 was intended to apply in any situation in which the right interfered with has not

yet been created, i.e., where there is no plan in existence.2 We need not go that far,


   2
    The consequences of a contrary conclusion would be startling. Any decision made
by an executive in the course of formulating a plan would violate § 510 if it narrowed the

                                              -9-
however, to resolve this case. As the District Court observed, this was a situation in

which “no benefit plan [was] even under consideration” when the alleged interference

occurred. We are confident that when Congress used the term “right” it did not intend to

include something that was not yet capable of being defined.

                                            V.

       For the foregoing reasons, we will affirm the judgment of the District Court.




class of participants who could qualify for a benefit. Any such decision would interfere
with a right to which those excluded by the decision might “become entitled.”

                                           -10-
TO THE CLERK:



    Please file the foregoing not precedential opinion.


                                /s/ Walter K. Stapleton
                                _______________________________
                                       Circuit Judge




                                 -11-